DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 27-31 considered unpatentable for the reasons indicated below: 

Art Clarification
Minor et al. (US 2011/0253927) refers to E-1,2-difluoroethylene as HFO-1132a instead of as HFO-1132. However, Minor explicitly indicates that the composition is 1,2-difluoroethylene not 1,1-difluoroethylene. Additionally the reference to E and Z configurations is further indication of the compound being 1,2-difluoroethylene and not 1,1-difluoroethylene. However, for the rejections the language of Minor is maintained.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 27 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Minor et al (US 2011/0253927, hereinafter referred to as “Minor”).
As to Claim 27: Minor teaches a refrigerant compromising 20% HFO-1234yf and 80% E-HFO-1132a (Table 4) used in a refrigeration apparatus (i.e., evaporator, compressor, condenser) ([0152], Example 2). Minor further teaches that the E-HFO-1132a contains Z-HFO-1132a in an amount of less than 0.1% [0042]. Minor teaches that the refrigerant is an alternate refrigerant for numerous refrigerants [0011] and further that ratios of the HFO-
Alternatively, if the ‘alternate refrigerant’ teaching of Minor et al. is not deemed inherent it would have been obvious to try the 20% HFO-1234yf / 80% E-HFO-1132a (Table 4) because Minor teaches such ratios are functional equivalents for many common refrigerants and are intended to be a replacement for many common refrigerants [0011].

Claim 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Minor et al (US 2011/0253927, hereinafter referred to as “Minor”).
As to Claim 30: Minor teaches a refrigerant compromising 20% HFO-1234yf and 80% E-HFO-1132a (Table 4) used in a refrigeration apparatus (i.e., evaporator, compressor, condenser) ([0152], Example 2). Minor further teaches that the E-HFO-1132a contains Z-HFO-1132a in an amount of less than 0.1% [0042]. Minor teaches that the refrigerant is an alternate refrigerant for numerous refrigerants [0011] and further that ratios of the HFO-1132a and HFO-1234yf are known from 1-99%/99/1% (Table 1). As such, Minor et al. inherently teaches the above composition is an equivalent for RF1234yf (eg. the 1/99% ratio of Table 1).
Alternatively, if the ‘alternate refrigerant’ teaching of Minor et al. is not deemed inherent it would have been obvious to try the 20% HFO-1234yf / 80% E-HFO-1132a (Table 4) because Minor teaches such ratios are functional equivalents for many common refrigerants and are intended to be a replacement for many common refrigerants [0011].
As to Claim 31: Minor teaches the refrigeration apparatus of claim 30 (supra). Minor further teaches the apparatus can be an air-conditioning system for vehicles [0006].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

             Claim 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Minor et al (US 2011/0253927, hereinafter referred to as “Minor”) in view of Robert Low (2013/0193368, hereinafter referred to as “Low”).
As to Claim 28 and 29: Minor teaches a refrigerant compromising 20% HFO-1234yf and 80% E-HFO-1132a (Table 4) used in a refrigeration apparatus (i.e., evaporator, compressor, condenser) ([0152], Example 2). Minor further teaches that the E-HFO-1132a contains Z-HFO-1132a in an amount of less than 0.1% [0042]. Minor teaches that the refrigerant is an alternate refrigerant for numerous refrigerants [0011] and further that ratios of the HFO-1132a and HFO-1234yf are known from 1-99%/99/1% (Table 1). As such, Minor et al. inherently teaches the above composition is an equivalent for RF1234yf (eg. the 1/99% ratio of Table 1).
Alternatively, if the ‘alternate refrigerant’ teaching of Minor et al. is not deemed inherent it would have been obvious to try the 20% HFO-1234yf / 80% E-HFO-1132a (Table 4) because Minor teaches such ratios are functional equivalents for many common refrigerants and are intended to be a replacement for many common refrigerants [0011].
Minor does not teach that the automobile is an electric vehicle.
However, Low teaches that electric vehicles can use halocarbon compounds for automotive air conditioning systems [0048]. Minor and Low are analogous art in that they are from the same field of endeavor, namely halocarbon compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the electric vehicle of Low as the motor vehicle in the method of Minor because Low teaches that electric vehicles are a type of automobile which can use halocarbons for air conditioning and heat pump systems [0048].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767